NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-1257
                                     _____________

                       J.D., By his mother; FELISHA MARTINEZ

                                             v.

                        COMMISSIONER SOCIAL SECURITY

                                          Felisha Martinez, on behalf of J.D.,
                                                       Appellant

                                   ________________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-13-cv-01304)
                      District Judge: Honorable Edmund V. Ludwig
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 8, 2015

       Before: McKEE, Chief Judge, AMBRO, and HARDIMAN, Circuit Judges

                             (Opinion filed October 28, 2015)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

       Appellant J.D. appeals his denial of disability insurance benefits. We will affirm

the District Court’s order affirming the ruling of the Administrative Law Judge (“ALJ”).

                                      I.      Background

       On August 31, 2009, J.D.’s mother, Felisha Martinez, filed a claim on his behalf

requesting disability insurance benefits for the period of August 2009 through March

2013. J.D. suffers from attention deficit hyperactivity disorder and oppositional defiant

disorder. His application was denied and J.D. requested a hearing before an ALJ. After a

hearing at which J.D. and his mother testified, the ALJ determined that J.D. did not suffer

from an impairment or disability that would warrant disability benefits. The Appeals

Council denied J.D.’s request for review.

       J.D. appealed that decision to the District Court, and the appeal was referred to a

United States Magistrate Judge. The Magistrate Judge recommended affirming the denial

of benefits. The District Court adopted the recommendation, and this timely appeal

follows.

                                II.        Standard of Review

       We have jurisdiction pursuant to 28 U.S.C. § 1291. “The role of this Court is

identical to that of the District Court, namely to determine whether there is substantial

evidence to support the Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). “Substantial evidence has been defined as ‘more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate.’” Id.

(quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)).

                                                2
                                    III.   Discussion

       First, J.D argues that the ALJ improperly discounted the opinion of J.D.’s

psychologist, Dr. Mitchell, who found that J.D. had marked or extreme limitations of

functioning in all domains except for health and physical well-being. The ALJ assigned

little weight to this opinion because, among other things, there was no evidence that Dr.

Mitchell treated or evaluated J.D. He argues that the ALJ overlooked evidence that Dr.

Mitchell was his treating psychologist since at least May 2011.

       We agree that there was evidence in the record before the ALJ that Dr. Mitchell

was J.D.’s treating psychologist. But substantial evidence nonetheless supported the

ALJ’s decision to give Dr. Mitchell’s opinion little weight. As the ALJ noted, Dr.

Mitchell gave no narrative or explanation for his opinion, which was given in a checklist

form. See Plummer, 186 F.3d at 429 (noting that an ALJ “may afford a treating

physician’s opinion more or less weight depending upon the extent to which supporting

explanations are provided”); Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)

(“Form reports in which a physician’s obligation is only to check a box or fill in a blank

are weak evidence at best.”). Moreover, the ALJ noted that Dr. Mitchell’s opinion was

inconsistent with treatment notes from his colleagues at Northwestern Human Services

who were also treating J.D.

       Second, J.D. argues that the ALJ improperly discounted the opinion of Ms.

O’Rourke, J.D.’s second grade special education teacher. She indicated that J.D. was

performing at lower than a second grade level and had problems functioning within

various domains. The ALJ noted that Ms. O’Rourke’s statements were “provided from

                                             3
the perspective of functioning in a regular classroom and [she] does not provide

information regarding how well or not well [J.D.] does in the special education

environment.” App. 48. J.D. argues that the ALJ discounted the opinion of Ms.

O’Rourke because she focused on the regular classroom environment even though the

ALJ must consider J.D.’s functioning as compared to children who do not have

impairments. See 20 C.F.R. § 416.924a(a)(2)(iii).

       The ALJ gave the opinion limited weight because Ms. O’Rourke, a special

education teacher, opined as to J.D.’s functioning outside of her special education

classroom. The ALJ also noted that her opinion was inconsistent with other school

records. For example, Ms. O’Rourke stated that J.D. had serious problems focusing and

completing assignments when other school records showed that J.D. was satisfactory in

using time wisely. Ms. O’Rourke’s lack of first-hand observations, and the apparent

conflict between her opinion and other evidence, were proper bases to accord her opinion

little weight. 20 C.F.R. §§ 416.913(d)–(e), 416.924a(b)(7)(ii).

       Third, J.D. argues that the ALJ failed to consider pertinent evidence when

assessing J.D.’s capabilities in the domain of “Interacting and Relating with Others.” See

Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (noting that ALJ must explain

rejection of probative evidence). J.D. asserts that the ALJ did not consider his

Individualized Educational Program (“IEP”) report. Although the ALJ did not discuss

the IEP when analyzing J.D.’s capabilities in the domain of “Interacting and Relating

with Others,” the ALJ did summarize and discuss the IEP earlier in her decision and that

consideration of the evidence was sufficient. J.D. also argues that the ALJ failed to

                                             4
consider or mention his Oral and Written Language Scales (“OWLS”). The OWLS were

included in the IEP, however, and, as we have discussed, the ALJ adequately considered

the IEP evidence.

         Fourth, J.D. argues that he functionally equals the childhood disability listings and

that we should direct the District Court to award benefits. We decline to do so in this

instance. Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 357–58 (3d Cir. 2008)

(“The decision to direct the district court to award benefits should be made only when the

administrative record of the case has been fully developed and when substantial evidence

on the record as a whole indicates that the claimant is disabled and entitled to benefits.”

(quoting Podedworny v. Harris, 745 F.2d 210, 221–22 (3d Cir. 1984))). As we have

discussed, the ALJ’s decision to decline to award benefits was supported by substantial

evidence and J.D. has not identified any errors that might call for a re-do.

                                 *      *       *      *      *

         For the reasons set forth above, we will affirm the order of the District

    Court.1




1
 Appellant’s unopposed motions for leave to file volume II of the joint appendix under
seal and to file a supplemental appendix are granted.
                                               5